ORDER
The office of the Director of the Lawyers Board on Professional Responsibility filed a complaint alleging that the respondent Mark C. Stafford, during the course of representation of a client, assaulted opposing counsel by striking him in the face with a fist. As a result of the assault, the respondent was found guilty of fifth degree assault. The conduct violated the disciplinary rules including DR 1-102(A)(3) and (6) and DR 7-102(A)(8), Minnesota Code of Professional Responsibility. Following the service of the petition, the respondent, represented by counsel, having been advised of all his rights under the Rules of the Lawyers Board on Professional Responsibility, particularly Rule 14 of the Rules of Lawyers Professional Responsibility, has entered into a stipulation which admits the allegation of the petition. The office of the Director and the respondent have joined in recommending to the court by stipulation that the appropriate discipline should be a public reprimand pursuant to Rule 15 of the Rules of Lawyers Professional Responsibility Board as well as the imposition and payment of $500 in costs pursuant to Rule 24(a) of the Rules of Lawyers Professional Responsibility.
The court, having examined the files and records herein and the stipulation presented to the court,
NOW ORDERS:
1. The respondent Mark C. Stafford is hereby publicly reprimanded.
2. The respondent shall pay to the Director of Lawyers Professional Responsibility within 30 days from the date of this order $500 in costs pursuant to Rule 24(a) of the Rules of the Lawyers Professional Responsibility.